Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 1 of 15 PageID #: 47




                          Exhibit A
       Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 2 of 15 PageID #: 48
            Case 2:20-cv-00078 Document 4 Filed 03/18/20 Page 1 of 2 PagelD #: 18

AO 440 ( Rev. 12/09) Summons in u Civil A~tion


                                      UNITED STATES DISTR1CT COURT
                                                                 for the
                                                       Eastern District of Texas

 CELLULAR COMMUNICATIONSEQUIPMENT LLC
                                                                   )
                                                                   )
                                                                   )
                                 V.                                )       Civil Action No. 2:20-cv-00078
                       HMO GLOBAL OY                               )
                                                                   )
                                                                   )
                             Defe11da111


                                                 SUMMONS IN A CIVIL ACTION
                                                                                                                 [Jate~_..2_)_J-,
                                                                                                                              ~J2l .~~
                                                                                                                                    "·~·
                                                                                                                                     ---
                                                                                                                                      ·'
                                                                                                                 Timr-:·.-~
                                                                                                                      J.\:. I b .,..      , ·· w .   . .. , • .-   a ·,~••w



To: (Defenda111
              ·.v name and address) HMO GLOBAL OY
                                                                                                                 ::~(>t'VOl":
                                                                                                                           ,_,_ ~~-   .,.~ .·-···"~y               -·-~·-
                                        Karaportti 2, FIN-02610, Espoo, Finland
                                         1200    e,~,a"ell      Avent.le
                                        ~610
                                              1 FJ.. 3 3t~I
                                         M1Arrf1

          A lawsuit has been filed against you.

         Within 21da}\$..afterservice of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Jonathan H. Rastegar
                                        BRAGALONECONROY PC
                                        2200 RossAvenue
                                        Suite 4500W
                                        Dallas, TX 75201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


           _3/18/2,j) -·--· _____
Date: ______                   __                                            ...---- - -----~----·
                                                                                                              A. O'i~
                                                                                                ·-·-·-·--·-----
                                                                                                            -------      -----
                                                                                                                            --..--
                                                                                                                              --~--
                                                                                                                                  ---~--------
                                                                                                                                          ---·- --·-···-- -·-·---
                                                                                                    Sig11a111r
                                                                                                           e <ifClerk or Dt'pu~vClerk
        Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 3 of 15 PageID #: 49
            Case 2:20-cv-00078 Document 4 Filed 03/18/20 Page 2 of 2 PagelD #: 19
AO 440 (Re"- 12/09) Summons in a Civil Action (Page2)

Civil Action No. 2:20-cv-00078

                                                          PROOF OF SERVICE
                        (Thi!!'section should not be filed with the court unless required by Fed. R. Ciii. P. 4 (/))

          This summons for (name                   of i11dil'idualand title. /(any)

was received by me on (date)

                I personally served the summons on the individual at ri,laceJ
                                                                                                                   011 (date)                       ; or

          0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                                    , a person of suitable age and discretion who resides there,
                                            - --          -- ---------- ----
          on (date)                                            ' and mailed a copy to the individual's last known address; or

          0 I served the summons on (name (~{indil'idua{)                                                                                                    , who is
           designated by law to accept service of process on behalf of (name o.forga11iw1im1J
                                                                                                                   on (da1e)                        ; or
         ------·------ ----------------------·-- ---------------------------"-'-•---- -- - --- ------ ---- - - -
          0 I returned the summons unexecuted because                                                                                                             ; or

          0 Other (.1pecifji):




          My fees are$                                         for travel and $                                     for services, for a total of$          0.00


          I declare under penalty of pe1jurythat this information is true.


Date:
                                                                                                                          Serv('I'·s sig11a111re



                                                                                                                       l'rillled name and title




                                                                                                                          Sen•er ·.1· address

Additional information regarding attempted service, etc:
Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 4 of 15 PageID #: 50
     Case 2:20-cv-00078 Document 1 Filed 03/17/20 Page 1 of 7 PagelD #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRJCTOF TEXAS
                                  (MARSHALL DIVISION)


 CELLULAR COMMUNICATJONS                                §
 EQUIPMENT LLC,                                         §
                                                        §
         Plaintiff,                                     §      C.A.No.
                                                        §
 v.                                                     §      JURY TRIAL DEMANDED
                                                        §
 HMD GLOBAL OY,                                         §
                                                        §
             Defendant.                                 §

        PLAINTIFF'S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Cellular Communications Equipment LLC ("CCE" or "Plaintiff') files this

Original Complaint against Defendant HMO Global Oy ("HMO" or "Defendant") for infringement

of U.S. Patent No. 7,218,923 ("the '923 patent" or "the patent-in-suit'').

                                           THE PARTIES

        I.       CCE is a Texas limited liability company with its principal place of business in

Plano, Texas.

        2.       On information and belief, Defendant is a Finish corporation with places of

business at Karaportti 2, FIN-02610, Espoo, Finland and Level 4, 4 Kingdom Street, Paddington

Central, London W26BD. Upon information and belief~HMO sells and offers to sell products and

services throughout Texas, including in this judicial district, and introduces products and services

that perform infringing processes into the stream of commerce knowing that they would be sold in

Texas and this judicial District.

                                    JURISDICTION AND VENUE

        3.       This action arises under the patent lav..isof the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.
Pl.1\INTIFF'S ORIGINAL COMPLAINT l'0R PATENT INFRINGEMENT
                                                    l
Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 5 of 15 PageID #: 51
     Case 2:20-cv-00078 Document 1 Filed 03/17/20 Page 2 of 7 PagelD #: 2



        4.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

 I 338(a).

         5.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ I 391(c). Defendant

is a foreign entity and may be sued in any judicial district under 28 U.S.C. § 139l(c)(3).

        6.       On information and belief, Defendant is subject to this Court's specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

its substantial business in this State and judicial district, including: (A) at least part of its infringing

activities alleged herein; and (B) regularly doing or soliciting business, engaging in other persistent

conduct, and/or deriving substantial revenue from goods sold and services provided to Texas

residents. For example, Defendant designs, develops. manufactures, assembles and markets

smartphones that include the Android Messaging app and arranges for such phones to be offered

for sale in this District.

        7.       This Court has personal jurisdiction over Defendant, directly or through

intermediaries, including its wholly-owned subsidiaries, because it has committed acts within

Texas giving rise to this action and/or has established minimum contacts with Texas such that

personal jurisdiction over Defendant would not offend traditional notions of fair play and

substantialjustice.

        8.       On information and belief, Defendant has placed and continues to place infringing

smartphones into the stream of commerce via an established distribution channel with the

knowledge and/or intent that those products were sold and continue to be sold in the United States

and Texas, including in this District.




PLAINTIFF'S ORIGINAi. OlMl'LA   INT FOR PATENT INFRINGEMENT
                                                      2
Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 6 of 15 PageID #: 52
     Case 2:20-cv-00078 Document 1 Filed 03/17/20 Page 3 of 7 PagelD #: 3



        9.       On information and belief, Defendant has significant ties to, and presence in, the

State of Texas and the Eastern District of Texas, making venue in this judicial district both proper

and convenient for this action.

                                         THE PATENT-IN-SUIT

         I 0.    The '923 patent is titled ''Control of Terminal Applications in a Network

Environment." The inventions c.laimed in the patent-in-suit generally relate to a new and novel

approach to controlling the permissions of applications operating on a mobile device. And more

particularly, the inventions relate to controlling the messaging permissions of such applications.

        11.      The '923 patent lawfully issued on May 15, 2007.

         12.     The named inventors on the patent-in-suit are Auvo Hartikainen, Kari Silfverberg,

Markku Kontio, Kari Miettinen, Isaac De La Pena, Elina Aho, A1to Tiihonen, Arto Pussinen, and

Juha P. Hartikainen.

        13.      Each asserted claim in the patent-in-suit is presumed valid.

        14.      Each asserted claim in the patent-in-suit is directed to patent eligible subject matter

under 35 U.S.C. § IOI.

        15.      The specification of the patent-in-suit discloses sh011comings in the prior art and

then explains, in detail, the technical way the inventions claimed in the patent-in-suit resolve or

overcome those shortcomings. As the patent-in-suit explains, there is a desire for mobile devices

to "provide an open development platform for application developers." '923 Patent, I :32-33.

While this open development platform offers tremendous benefits, it also opens the door to "the

possibility of fraudulent applications." Id. at I :38-39. Left unchecked, this could allow for

malicious applications to behave contrary to the agreements made with the network operator or

send premium SMS messages at the user's expense. See id at I :43-47. The '923 Patent recognized


PLAINT! FF'S ORIGINAL COMPI ..I\INT FOR P1\TENT INFRINGEMENT
                                                       3
Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 7 of 15 PageID #: 53
     Case 2:20-cv-00078 Document 1 Filed 03/17/20 Page 4 of 7 PagelD #: 4



this drawback and introduced a solution to allow the mobile device to eliminate the possibility of

misuse by a malicious application. Id. at I :53-58.

                                              COUNTI
                              (Infringement of U.S. Patent No. 7,218,923)

         16.     Plaintiff incorporates paragraphs I through 15 herein by reference.

         17.     This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

         18.     Plaintiff is the owner of the '923 patent with all substantial rights to the '923 patent

including the exclusive right to enforce, sue, and recover damages for past and future infringement.

         19.     The '923 patent is valid, enforceable and was duly issued in fully compliance with

Title 35 of the United States Code.

                           DIRECT INFRINGEMENT (35 U.S.C. §271(a))

         20.     Defendant has, and continues to, infringe one or more claims of the '923 patent in

this judicial district and elsewhere in Texas and the United States.

         21.     On information and belief, Defendant has, and continues to, either by itself or via

an agent, infringe at least claim I of the '923 patent by, among other things, practicing the method

of claim 1 via at least its testing of the native Messaging application in its Android phones (;'the

Accused Products'').

         22.     Attached hereto as Exhibit A, and incorporated herein by reference, is a claim chart

detailing how the Accused Products infringe the '923 patent.

         23.     Defendant is liable for these infringements of the '923 patent pursuant to 35 U.S.C.

§ 271.




PI.AINTll'F'S ORIGIN 1\L COt'11'LAINT FOK PATENT INFRINGEMENT
                                                        4
Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 8 of 15 PageID #: 54
       Case 2:20-cv-00078 Document 1 Filed 03/17/20 Page 5 of 7 PagelD #: 5



               INDIRECT INFRINGEMENT (INDUCEMENT - 35 U.S.C. §271(b))

         24.      Based on the information presently available to Plaintiff, absent discovery, and in

the alternative to direct infringement, Plaintiff contends that Defendant has, and continues to,

indirectly infringe one or more claims of the '923 patent by inducing direct infringement by end

users of the Accused Products.

         25.      Defendant has had knowledge of the '923 patent since at least the service of this

Complaint.

         26.      On information and beliet: despite having knowledge of the '923 patent, Defendant

has specifically intended for persons who acquire and use the Accused Products, including

Defendant's customers and end consumers, to acquire and/or use such devices in a way that

infringes the '923 patent, including at least claim I, and Defendant knew or should have known

that its actions were inducing infringement.

        27.       Defendant instructs and encourages users to use the Accused Products in a manner

that infringes the '923 patent. For example, Defendant's user guides for its phones provide end

users detailed instructions on how to use the Android Messaging app in the Accused Products. In

addition, Defendant's website includes support articles with detailed instructions on how to use

the Android Messaging app in the Accused Products.

        28.      Furthermore, Defendant has not provided any information or indication that it has

implemented a design around or otherwise taken any remedial action with respect to the '923

patent. In accordance with Fed. R. Civ. P. 1 l(b)(3), Plaintiff will likely have additional evidentiary

support after a reasonable opportunity for discovery on this issue.

        29.      Plaintiff has been damaged as a result of Defendant's infringing conduct described

in this Count. Defe.ndant is, thus, liable to Plaintiff in an amount that adequately compensates



PLAINTIFF'S ORIOINAI. C0Ml'l.AINT   FOR PATENT INFRINGEMENT
                                                      5
Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 9 of 15 PageID #: 55
     Case 2:20-cv-00078 Document 1 Filed 03/17/20 Page 6 of 7 PagelD #: 6



Plaintiff for Defendant's infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                              JURYDEMAND
         Plaintiff requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

 Procedure.

                                          PRAYER
                                               FORRELIEF
         Plaintiff asks that the Court find in its favor and against Defendant and that the Court grant

 Plaintiff the following relief:

         a.       Judgment that one or more claims of the '923 patent have been infringed, either
                  literally and/or under the doctrine of equivalents, by Defendant;

         b.       Judgment that one or more claims of the '923 patent have been willfully
                  infringed, either literally and/or under the doctrine of equivalents, by Defendant:

         c.       Judgment that Defendant account for and pay to Plaintiff all damages and costs
                  incurred by Plaintiff because of Defendant's infringing activities and other
                  conduct complained of herein, including an accounting for any sales or damages
                  not presented at trial;

         d.       Judgment that Defendant account for and pay to Plaintiff a reasonable, ongoing,
                  post judgment royalty because of Defendant's infringing activities, including
                  continuing infringing activities, and other conduct complained of herein;

         e.       That Plaintiff be granted pre-judgment and post judgment interest on the damages
                  caused by Defendant's infringing activities and other conduct complained of
                  herein;

         f.       Find this case exceptional under the provisions of 35 U.S.C. § 285 and award
                  enhanced damages;

         g.       Plaintiff seeks preliminary and permanent injunctions as a result of Defendant's
                  infringement of the ·923 patent. Plaintiff is likely to succeed in showing that
                  Defendant infringes the '923 patent. Because of that infringement, Plaintiff has
                 suffered an irreparable injury, and the remedies available at law, such as
                  monetary damages, are inadequate to compensate for that injury. For example, if
                  Plaintiff must enforce a judgment against Defendant in China, Plaintiff will face
                 a historically challenging burden in persuading a Chinese court to enforce a
                 judgment from a U.S. court, likely preventing Plaintiff from obtaining any

PLAINTIFF'S ORI0INAL   COMl'LAINT   FOR PATENT INFRINGEMENT
                                                      6
Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 10 of 15 PageID #: 56
      Case 2:20-cv-00078 Document 1 Filed 03/17/20 Page 7 of 7 PagelD #: 7




                   monetary damages from Defendant. Considering the balance of hardships
                   between the Plaintiff and Defendant, a remedy in equity is warranted; and the
                   public interest would not be disserved by a permanent or preliminary injunction;
                   and

          h.       That Plaintiff be granted such other and further relief as the Court may deem just
                   and proper under the circumstances.



 Dated: March 17, 2020                                     Respectfully submitted,

                                                           By: h i Je(frel' R. Braga/one
                                                           Jeffrey R. Bragalone (lead attorney)
                                                           Texas Bar No. 02855775
                                                           Jonathan H. Rastegar
                                                           Texas Bar No. 24064043

                                                           BRAGALONE CONROY       PC
                                                           2200 Ross A venue
                                                           Suite 4500W
                                                           Dallas, TX 75201
                                                           Tel: (214) 785-6670
                                                           Fax: (214) 785-6680
                                                           jbragaloneavbcpc-law.com
                                                           jrastegar@bcpc-law.com




 PL:\INTIIT'S ORI0INAL C0Ml'LAINT   FOR PATENT INFRINGEM ENT
                                                       7
                                   Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 11 of 15 PageID #: 57




                                                    Case 2:20-cv -OOOWS.~t:ffRf.\17;12-18,~Wl'~                 ~J.       of 5 PagelD # : 8

HMOGlobalmakes, uses, tests, offersfor sale, sells, and/or imports user equipment operating version 4.2 and higher of the AndroidOperatingsystem (the ..HMOGlobalDevices"}.Each of the HMO
GlobalDevicesIncludes the features identifiedin this chart. The features and functionalityidentified in this chart causethe HMOGlobalDevicesto practice the asserted claims of U.S. Patent No.
7,218,923 (the •"923 patent"). The HMDGlobalDevices include anv user equipment that HMDGlobal makes, uses,tests, offers for sale, sells, and/or imports that includes the Android Operating
Systemv4.2 and higher.Such devices include,but are not limitedto, the:
       •   Nokia9 PureView
       •   Nokia8.1
       •   Nokia8 Sirocco
       •   Nokia7.2
       •   Nokia7.1
       •   Nokia7 Plus
       •   Nokia6.2
       •   Nokia6.1 Plus
       •   Nokia6.1
       •   Nokia5.1 Plus
       •   NokiaS.l
       •   Nokia4.2
       •   Nokia3.2
           Nokia3.1 Plus
       •   Nokia3.1
       •   Nokia2.3
       •   Nokia2.2
       •   Nokia2.1
       •   Nokial Plus
       • Nokial
       • NokiaCl
 The above list is not intended to be exhaustive.The term HMOGlobalDeviceincludes any device that HMOGlobaloffered or offers which includedAndroid Operating Systemv4.2 or higher. The
 HMOGlobalDevicesdirectlyinfringethe asserted claimsof the '923 patent.

 Thisclaimchart is meant to be illustrativefor purposes of meeting Plaintiff's pleadingobligationsand should not be construed as bindingor limiting.




 Referencesto source code in this Exhibitare exemplaryand based offof the publiclyavailableversion of Android4.3. CCEreserves the right to change such source code designations based upon its
 reviewof the source code for the HMOGlobalDevices.
                           Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 12 of 15 PageID #: 58




                                           Case 2:20-cv-000$.   ~~t7}2-18,~~.t,l6&il           r@~}? of 5 PagelD #: 9




Amethod for controllingapplication   EachHMOGlobalDeviceperformsa method for controllingapplicationprogramsin a communicationterminal. Forexample,each HMOGlobal
programsin a communication           Deviceis a communicationterminal that performsa method of controllingmessagingapplicationsthat operate on it.
terminal,the method comprising:
                             Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 13 of 15 PageID #: 59




                                        Case 2:20-cv-00076.S.~~zl.8,H!t~~I                                 of 5 PagelD #: 10




sending messages from an          EachHMOGlobalDevicesends messages from an applicationprogram towardsa communicationnetwork. For example,each HMOGlobal
applicationprogramtowards a       Devicecontains a SMS/MMSprogramthat is pre-loaded on the device. An exampleof such a program is the Android•Messaging"app. The
communicationnetwork,the          AndroidMessagingapp comprises an executableversion of source code that is stored on the HMOGlobalDevice.
applicationprogram residingin a   The AndroidMessagingapp is programmedto send messages towardsthe cellularnetwork. For example,the Messagingapp uses the
communicationterminal;            sendMessage()method when the applicationattempts to transmit a text message.The applicationinvokeseither method sendTextMessage()or
                                  method sendMultipartTextMessageO when the applicationattempts to send a text message to the base station, for forwardingto the intended
                                  recipient.
                                  The sendTextMessage()and sendTextMultipartMessage()   methods are methods of the SmsManager,which is a core part of the Telephony
                                  subsystemof the Androidoperating system.The Androiddocumentation (availablehere: https://developer.android.com/reference/android/
                                  telephony/SmsManager.html)explainsthat the SmsManager"Manages SMSoperations such as sending data, text, and pdu SMSmessages."
                                  More specifically,the sendTextMessage()method is used to "Send a text based SMS"and the sendMultipartTextMessage()method is used to
                                  "Send a multi-parttext based SMs.•




                                  Alternatively,CCEcontends that this claimelement is met under the doctrine of equivalentsbecause above-describedfeatures of the HMO
                                  GlobalDevicesperform substantiallythe same function recited in this element, in substantiallythe same way to achievesubstantiallythe same
                                  result. Arr; alleged differencesbetween the above-describedfeatures and the recited element are insubstantialand immaterialto infringement.
                            Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 14 of 15 PageID #: 60




                                          Case 2:20-cv-00078.s.~J~zl.8,lfil~~r'Glial                        of 5 PagelD # : 11




divertinga messageof the messages EachHMDGlobalDevicedivertsa messageof the messagesto a controllingentity residinginthe communicationterminal.Forexample,calling
to a controllingentity residingin the the sendTextMessage()                          methodsthat are part of the SMSManagerclassresults in the message being divertedby
                                                          or sendMultipartTextMessage()
communicationterminal;and             callingthe sendRawPDU()method.
                                    The sendRawPdu()method performsvariouscheckson the messageit receives.A messagethat passes the checksit is sent to the controlling
                                    entity viathe checkOestination()
                                                                  method. Messagesthat fail any of the checksare not deliveredto the controllingentity.Therefore,the
                                    sendRawPdu()method is configuredto divert one or more, but less than all,of the messagessent from the Messagingapplicationto the
                                    controllingentity.




                                    Alternatively,CCEcontendsthat this claimelement is met under the doctrine of equivalentsbecause above-describedfeatures of the HMD
                                    GlobalDevicesperformsubstantiallythe same functionrecited in this element, in substantiallythe same way to achieve substantiallythe same
                                    result. Anyallegeddifferencesbetween the above-describedfeatures and the recited element are insubstantialand immaterialto infringement.
                            Case 2:20-cv-00078-JRG Document 8-2 Filed 06/10/20 Page 15 of 15 PageID #: 61




                                             Case 2:20-cv-00076.S.~l~zl8,J!t~~I
                                                                                                 ---              of 5 PagelD # : 12




based on the message, controllingin   The controlling entity controls, based on the message and before the message is transmitted to the communicationnetwork, whether the
the controllingentity whether the     applicationprogrambehaves in a predetermined manner in the communicationterminal. The control occurs before the message is transmitted
appliCcJtion
           programbehavesin a         from the communicationterminalto the communicationnetwork.
predetermined manner in the
communicationterminal,the             The controllingentity callsthe SmsUsageMonitor.checkDestination()   method to determine if the message is a premiumshort code, which Is a
controllingbeingperformedbefore       short phone number that may have additionaluser fees. If the message is not a premiumshort code, the message is sent to the communication
the message is transmitted fromthe    network. Otherwise, the controllingentity checks if it was previouslyconfigured by the user to Af..WAYS
                                                                                                                                           or NEVER  send premium short codes,
communicationterminalto the           and if configured,the messageis either sent or discarded,respectively.
comm~mication   network.
                                      Allother messages are sent to the controllingentity's handleConfirmShortCode()        method. This method infonns the user via a dialog that the
                                      application"wouldliketo send a message to• the destination,and that "this willcause chargeson your mobile account". The user can choose to
                                      allowor deny the messageto be sent. The message that is sent from the applicationconsistsof two parts - the number to which it is being sent
                                      (i.e. its destination) and the body (i_e.the text, pictures etc.). In particular,a message (consistingof both destination number and text body),
                                      when sent towards the communicationnetwork via the sendMultipartTextMessage()           method, is checked to confirmthat the message contains a
                                      destination. If the destinationis missing,the method raisesan error. The controllingentity examinesthe destination (the number portion of the
                                      message) to determine whether to allowthe message to be sent to the communicationnetwork,and thus the requirement that the controlling
                                      entity control based on the message is met When the Messages application invokes sendTextMessage() or method
                                      sendMultipartTextMessage(),     the predetermined manner of operation is to send messages to the communication network without further
                                      action from the user. The controllingentity controls whether the Messages applicationbehaves in this manner. For example, if the controlling
                                      entity examinesthe messageand determines that the message is for a premium SMScode, then it willtake one of the above describedactions.
                                      If the device was configuredto NEVER     send premiumshort codes and the message is for a premium SMScode, then the Messages application
                                      will not behave in the predetermined manner. Similarly,if the device was not previouslyconfiguredto either Al.WAYS       or NEVERsend premium
                                      short codes and the message is for a premium SMScode, then a dialogwill be presented to the user and the Messages application will not
                                      behave in the predetermined manner.Therefore,the controllingentity controls based upon the destination portion of the message. Thiscontrol
                                      action is also performed before the message is transmitted to the cellularnetwork.


                                      Alternatively,CCEcontends that this claimelement is met under the doctrine of equivalentsbecause above-describedfeatures of the HMO
                                      GlobalDevicesperformsubstantiallythe same functionrecited in this element, in substantiallythe same way to achievesubstantiallythe same
                                      result. Anyallegeddifferencesbetween the above-describedfeatures and the recited element are insubstantialand immaterialto infringement.
